Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
28, 2017.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-17-00603-CV



IN RE TAYLOR DOMINIQUE DIRDEN, CHARLENE JONES, AS AGENT
  FOR BRENT ELDRIDGE DIRDEN, AND CHAYNEKA JACKSON, AS
  NEXT FRIEND FOR LAUREN LANISE DIRDEN, ASHLYN NICOLE
        DIRDEN, AND KAITLYN KIMORA DIRDEN, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             Probate Court No. 3
                            Harris County, Texas
                      Trial Court Cause No. 453869-401

                        MEMORANDUM OPINION

      On July 25, 2017, relators Taylor Dominique Dirden, Charlene Jones, as agent
for Brent Eldridge Dirden, and Chayneka Jackson, as next friend for Lauren Lanise
Dirden, Ashlyn Nicole Dirden and Kaitlyn Kimora Dirden filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relators ask this court to compel the
Honorable Rory Olsen, presiding judge of Probate Court No. 3 of Harris County, to
reset the current trial date and grant the relators a jury trial.

       Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We also deny
relators’ motion for emergency relief.


                                     PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.




                                             2